This case presents error from the county court of Stephens county. August 20, 1909, there was made and entered an order denying motion of plaintiff in error for new trial, and an order made, which was subsequently extended, providing for making and serving a case-made within forty-five days. The case-made was not served until October 11, 1909, which was a time subsequent to the expiration of the time allowed. Counsel for defendant in error have filed a motion to dismiss the petition in error for this reason, which, under the uniform holdings of this court, must be sustained. See case of Carr v.Thompson et al. (ante) 108 P. 1101, and authorities therein cited, and case of McCoy v. McCoy et al., (ante), delivered at this term of court.
The cause is accordingly dismissed.
All the Justices concur. *Page 460